
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.12


AGREEMENT


        This Agreement made as of the 19th day of October, 2004, by and between
Friendly Ice Cream Corporation, a Massachusetts corporation (the "Company"), and
                        ("Employee").

        WHEREAS, Employee is an executive of the Company, currently serving as
its                        ;

        WHEREAS, the Board of Directors (the "Board") of the Company believes
that appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of Employee to the company without distraction
notwithstanding the fact that the Company could be subject to a change of
control, although no such transaction is currently being negotiated, and that
such possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of key management
personnel to the detriment of the Company; and

        WHEREAS, in consideration for Employee agreeing to continue in
employment with the Company, agreeing to keep Company information confidential
and not to compete with the Company in the event Employee's employment is
terminated and providing the Company with a release of any potential claims, the
Company agrees that Employee shall receive a similar release from the Company
and the compensation set forth in this Agreement as a cushion against the
financial and career impact on Employee in the event Employee's employment with
the Company is terminated without cause if there is a change of control.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, the parties hereto agree as follows:

        1.    Definitions.    

        "Affiliate" shall have the respective meaning ascribed to such term in
Rule 12b-2 of the General Rules and Regulations under the Exchange Act.

        "Base Compensation" shall mean the sum of (i) the annualized base rate
of salary being paid to Employee in all capacities with the Company, and its
Affiliates, as reported for Federal income tax purposes on Form W-2, together
with any and all salary reduction authorized amounts under any of the Company's
benefit plans or programs, on the last day of the preceding calendar year, or if
higher, the actual date of the Change of Control, and (ii) the Executive's
average bonus for the preceding three (3) calendar years.

        "Board" shall mean the Board of Directors of the Company.

        "Cause" shall mean (1) misappropriation of funds, (2) habitual
insobriety or substance abuse, (3) conviction of a crime involving moral
turpitude, or (4) gross negligence in the performance of duties, which gross
negligence has had a material adverse effect on business, operations, assets,
properties or financial condition of the Company and its Subsidiaries taken as a
whole.

        "Change of Control" means the occurrence of any of the following events
with respect to the Company:

        (i)    any "person" (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act), other than one or more Permitted Holders, is or becomes the
"beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of 50% or more of the total voting power of the Voting
Stock of the Company;

        (ii)   during any period of two consecutive years, individuals who at
the beginning of such period constituted the Board of Directors of the Company
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Company was approved by
a vote of a majority of the directors of the Company then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of the Company then in office;

--------------------------------------------------------------------------------




        (iii)  any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all, or substantially all, the assets of
the Company to any person or group of persons (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act)(other than to any Wholly Owned
Subsidiary of the Company);

        (iv)  the Company merges or consolidates with or into another Person or
another Person merges with or into the Company, and in any such case, the
securities of the Company that are outstanding immediately prior to such
transaction and that represent 100% of the voting power of the Voting Stock of
the Company are changed into or exchanged for cash, securities or property,
unless pursuant to such transaction such securities of the Company are changed
into or exchanged for, in addition to any other consideration, securities of the
surviving corporation that represent, immediately after such transaction, at
least a majority of the aggregate voting power of the Voting Stock of the
surviving Person or transferee; or

        (v)   the adoption of a plan of liquidation of the Company.

        [Hopkins Only: (vi) the Company ceases to manage or operate a retail
sales component of its business operations.]

        For purposes of the definition of Change of Control, the term "Permitted
Holders" means Donald N. Smith and/or the Company's then existing senior
management and their respective Affiliates. The term "Voting Stock" of the
Company means all classes of capital stock of the Company then outstanding and
normally entitled to vote in the election of directors.

        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

        "Severance Period" shall mean the [two (2) years for Cutter and
Hoagland, one (1) year for Green, Hopkins, Pastore, Rusinko and Ulrich] period
after Employee's Termination of Employment.

        "Termination Date" shall mean the date of receipt of the Notice of
Termination described in Section 2 hereof or any later date specified therein,
as the case may be.

        "Termination of Employment" shall mean the termination of Employee's
active employment relationship with the Company.

        "Termination following a Change of Control" shall mean a Termination of
Employment within two years after a Change of Control either:

        (i)    initiated by the Company for any reason other than (x) Employees'
continuous illness, injury or incapacity for a period of six consecutive months
or (y) for "Cause" or

        (ii)   initiated by Employee upon one or more of the following
occurrences:

(A)any failure of the Company to comply with and satisfy any of the terms of
this Agreement;

(B)any significant reduction by the Company of the authority, duties, reporting
responsibilities or job responsibilities of Employee;

(C)any removal by the Company of Employee from the employment grade,
compensation level or officer positions which Employee holds as of the effective
date hereof except in connection with promotions to higher office;

(D)the requirement that Employee undertake business travel to an extent
substantially greater than is reasonable and customary for the position Employee
holds; or

(E)the moving of the principal office of the Company to which Employee is
assigned by more than 50 miles from its location on the date of this Agreement.

2

--------------------------------------------------------------------------------





        2.    Notice of Termination.    Any Termination of Employment shall be
communicated by a Notice of Termination to the other party hereto given in
accordance with Section 16 hereof. For purposes of this Agreement, a "Notice of
Termination" means a written notice which (i) indicates the specific reasons for
the termination, (ii) briefly summarizes the facts and circumstances deemed to
provide a basis for termination of Employee's employment, and (iii) if the
Termination Date is other than the date of receipt of such notice, specifies the
Termination Date (which date shall not be more than 15 days after the giving of
such notice).

        3.    Severance Compensation upon Termination.    Subject to the
provisions of Section 10 hereof and the paragraph of this Section 3, in the
event of Employee's Termination following a Change of Control, Employee shall be
entitled to receive the following payments and benefits from the Company:

        (a)   Within 15 days after the Termination Date, Employee shall receive
a lump sum cash payment equal to (i) the Employee's Base Compensation times the
number of years in the Severance Period; plus (ii) a pro-rated amount of the
annual incentive bonus that Employee would have received for the year of
termination. The pro-rated bonus shall be computed as 100% of the Employee's
average bonus three (3) calendar years preceding the Employee's Termination of
Employment, multiplied by a fraction (x) the numerator of which is the number of
days in such year preceding Employee's Termination Date, and (y) the denominator
of which is 365.

        (b)   The Company shall continue to provide benefits under the Company's
then current health plan for Employee and his spouse or dependents for the
Severance Period on the same basis as if Employee had continued to be employed
during that period, or pay Employee cash in lieu of such coverage in an amount
equal to Employee's after-tax cost of continuing such coverage.

        (c)   During the Severance Period, the Company shall reimburse Employee
for the cost of outplacement assistance services, which shall be provided by an
outplacement agency selected by Employee. The Company shall reimburse Employee
within 15 days following the date on which the Company receives proof of payment
of such expense.

        Notwithstanding the foregoing, no such payments or benefits shall be
provided unless Employee executes, and does not revoke, an effective written
release, complying with all state and federal requirements (the "Release"), of
any and all claims against the Company and all related parties with respect to
all matters arising out of Employee's employment by the Company (other than
entitlements under the terms of this Agreement or under any other plans or
programs of the Company in which Employee participated and under which Employee
has accrued or become entitled to a benefit) or the termination thereof. On the
day following the expiration of the revocation period for the Release, the
Company shall provide Employee with a mutual release releasing Employee from any
and all claims arising out of Employee's employment with the Company.

        4.    Other Payments and Indemnifications.    The payment due under
Section 3 hereof shall be in addition to and not in lieu of any payments or
benefits due to Employee under any other plan, policy or program of the Company
except that Employee shall not receive any benefits under any other severance
plan of the Company. In addition, Employee shall continue to be covered by any
policy of insurance providing indemnification rights for service as an officer
and director of the Company and to all other rights to indemnification provided
by the Company, in each case at least as favorable as applicable to him on the
date of this Agreement.

        5.    Enforcement.    

        (a)   In the event that the Company shall fail or refuse to make payment
of any amounts due Employee under Section 3, 4 and 10 hereof with the respective
time periods, provided therein, the Company shall pay to Employee, in addition
to the payment of any other sums provided in this Agreement, interest,
compounded daily, on any amount remaining unpaid from the date payment is
required under Section 3, 4, and 10, as appropriate, until paid to Employee, at
the rate from

3

--------------------------------------------------------------------------------



time to time announced by Bank of America, N.A. as its "prime rate" plus 2%,
each change in such rate to take effect on the effective date of the change in
such prime rate.

        (b)   It is the intent of the parties that Employee not be required to
incur any expenses associated with the enforcement of his rights under this
Agreement by arbitration, litigation or other legal action because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to Employee hereunder. Accordingly, the Company shall pay Employee on
demand the amount necessary to advance to or reimburse Employee in full for all
expenses (including all attorneys' fees and legal expenses) incurred by Employee
in attempting to enforce any of the obligations of the Company under this
Agreement, without regard to outcome.

        6.    No Mitigation.    Employee shall not be required to mitigate the
amount of any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for herein be reduced by any compensation earned by other employment or
otherwise.

        7.    Non-exclusivity of Rights.    Except as provided in Section 4,
nothing in this Agreement shall prevent or limit Employee's continuing or future
participation in or rights under any benefit, bonus, incentive or other plan or
program provided by the Company or any of its Subsidiaries or Affiliates and for
which Employee may qualify.

        8.    No Set-Off.    The Company's obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company may have against Employee or others.

        9.    Taxes.    Any payment required under this Agreement shall be
subject to all requirements of the law with regard to the withholding of taxes,
filing, making of reports and the like, and the Company shall use its best
efforts to satisfy promptly all such requirements.

        10.    Certain Increases in Payment.    

        (a)   Anything in this Agreement to the contrary notwithstanding, in the
event that it shall be determined that any payment or distribution by the
Company to or for the benefit of Employee, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the "Payment"), would constitute an "excess parachute payment" within
the meaning of Section 280G of the Code, Employee shall be paid an additional
amount (the "Gross-Up Payment") such that the net amount retained by Employee
after deduction of any excise tax imposed under Section 4999 of the Code, and
any federal, state and local income and employment tax and excise tax imposed
upon the Gross-Up Payment shall be equal to the Payment. For purposes of
determining the amount of the Gross-Up Payment, Employee shall be deemed to pay
federal income tax and employment taxes at the highest marginal rate of federal
income and employment taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rate of taxation in the state and locality of Employee's residence (or, if
greater, the state and locality in which Employee is required to file a
nonresident income tax return with respect to the Payment) on the Termination
Date, net of the maximum reduction in federal income taxes that may be obtained
from the deduction of such state and local taxes.

        (b)   All determinations to be made under this Section 10 shall be made
by the Company's independent public account immediately prior to the Change of
Control (the "Accounting Firm"), which firm shall provide its determinations and
any supporting calculations both to the Company and Employee within ten days of
the Termination Date. Any such determination by the Accounting Firm shall be
binding upon the Company and Employee. Within five days after the Accounting
Firm's determination, the Company shall pay (or cause to be paid) or distribute
(or cause to be

4

--------------------------------------------------------------------------------






distributed) to or for the benefit of Employee such amounts as are then due to
Employee under this Agreement.

        (c)   Employee shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after Employee knows of such
claim and shall apprise the Company of the nature of such claim and the date on
which such claim is requested to be paid. Employee shall not pay such claim
prior to the expiration of the thirty-day period following the date on which he
gives such notice to the Company (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If the Company notifies
Employee in writing prior to the expiration of such period that it desires to
contest such claim, Employee shall:

(i)give the Company any information reasonably requested by the Company relating
to such claim;

(ii)take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

(iii)cooperate with the Company in good faith in order to effectively contest
such claim; and

(iv)permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Employee harmless, on an
after-tax basis, for any excise tax, income tax or employment tax, including
interest and penalties, with respect thereto, imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 10, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct Employee to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Employee agrees to prosecute
such contest to a termination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine, provided further, however, that if the Company directs Employee to
pay such claim and sue for a refund the Company shall advance the amount of such
payment to Employee, on an interest-fee basis and shall indemnify and hold
Employee harmless, on an after-tax basis, from any excise tax, income tax or
employment tax, including interest or penalties with respect thereto, imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and provided further that any extension of the statute of
limitations relating to payment of taxes for the taxable year of Employee with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, the Company's control of the contest shall
be limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Employee shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.

        (d)   If, after the receipt by Employee of an amount advanced by the
Company pursuant to this Section, Employee becomes entitled to receive any
refund with respect to such claim, Employee shall (subject to the Company's
complying with the requirements of this Section) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by Employee of an amount
advanced by the Company pursuant to this Section, a determination is made that
Employee shall not be entitled to any refund with respect to such claim and the
Company does not notify

5

--------------------------------------------------------------------------------



Employee in writing of its intent to contest such denial of refund prior to the
expiration of thirty days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

        (e)   All of the fees and expenses of the Accounting Firm in performing
the determinations referred to in this Section shall be borne solely by the
Company. The Company agrees to indemnify and hold harmless the Accounting Firm
of and from any and all claims, damages and expenses resulting from or relating
to its determinations pursuant to this Section, except for claims, damages or
expenses resulting from the gross negligence or willful misconduct of the
Accounting Firm.

        11.    Confidential Information.    Employee recognizes and acknowledges
that, by reason of his employment by and service to the Company, he has had and
will continue to have access to confidential information of the Company and its
Affiliates, including, without limitation, information and knowledge pertaining
to the products and services offered, innovations, designs, ideas, plans, trade
secrets, proprietary information, distribution and sales methods and systems,
sales and profit figureS, customer and client lists, and relationships between
the Company and its Affiliates and other distributors, customers, clients,
suppliers and others who have business dealings with the Company and its
Affiliates ("Confidential Information"). Employee acknowledges that such
Confidential Information is a valuable and unique asset and covenants that he
will not, either during or after his employment by the Company, disclose any
such Confidential Information to any person for any reason whatsoever without
the prior written authorization of the Board, unless such information is in the
public domain through no fault of Employee or except as may be required by law
or in a judicial or administrative proceeding. In the event that Employee is
required to disclose any of the Company's Confidential Information, Employee
shall provide reasonable notice to the Company and shall provide reasonable
cooperation with any efforts of the Company to oppose such disclosure.

        12.    Non-Competition.    

        (a)   During his employment by the Company and for a period of one year
thereafter unless acting with the prior written consent of the Board, Employee
shall not, directly or indirectly, own, manage, operate, join, control, finance
or participate in the ownership, management, operation, control or financing of,
or be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with or use or permit his name to be
used in connection with, any business or enterprise in the family dining
segment. Employee also shall not, directly or indirectly, during such period
(a) solicit or divert business from, or attempt to convert any client, account
or customer of the Company or any of its Affiliates, whether existing at the
date hereof or acquired during Employee's employment nor (b) following
Employee's employment, solicit or attempt to hire or hire any then employee of
the Employer or of any of its Affiliates.

        (b)   The foregoing restriction shall not be construed to prohibit the
ownership by Employee of less than five percent (5%) of any class of securities
of any corporation in the family dining segment having a class of securities
registered pursuant to the Securities Exchange Act of 1934, provided that such
ownership represents a passive investment and that neither Employee nor any
group of persons including Employee in any way, either directly or indirectly,
manages or exercises control of any such corporation, guarantees any of its
financial obligations, otherwise takes any part in its business, other than
exercising his rights as a shareholder, or seeks to do any of the foregoing.

        13.    Equitable Relief.    

        (a)   Employee acknowledges that the restrictions contained in Sections
11 and 12 hereof are reasonable and necessary to protect the legitimate
interests of the Company and its Affiliates, that the Company would not have
entered into this Agreement in the absence of such restrictions, and

6

--------------------------------------------------------------------------------



that any violation of any provision of those Sections will result in irreparable
injury to the Company. Employee represents that his experience and capabilities
are such that the restrictions contained in Section 12 hereof will not prevent
Employee from obtaining employment or otherwise earning a living at the same
general level of economic benefit as is currently the case. Employee further
represents and acknowledges that (i) he has been advised by the Company to
consult his own legal counsel in respect of this Agreement, and (ii) that he has
had full opportunity, prior to execution of this Agreement, to review thoroughly
this Agreement with this counsel.

        (b)   Employee agrees that the Company shall be entitled to preliminary
and permanent injunctive relief, without the necessity of proving actual
damages, as well as an equitable accounting of all earnings, profits and other
benefits arising from any violation of Sections 11 or 12 hereof, which rights
shall be cumulative and in addition to any other rights or remedies to which the
Company may be entitled. In the event that any of the provisions of Sections 11
or 12 hereof should ever be adjudicated to exceed the time, geographic, service,
or other limitations permitted by applicable law in any jurisdiction, then such
provisions shall be deemed reformed in such jurisdiction to the maximum time,
geographic, service, or other limitations permitted by applicable law.

        (c)   Employee irrevocably and unconditionally (i) agrees that any suit,
action or other legal proceeding arising out of Sections 11 or 12 hereof,
including without limitation, any action commenced by the Company for
preliminary and permanent injunctive relief or other equitable relief, may be
brought in the United States District Court for the District of Massachusetts,
or if such court does not have jurisdiction or will not accept jurisdiction, in
any court of general jurisdiction in Hampden County, Massachusetts,
(ii) consents to the non-exclusive jurisdiction of any such court in any such
suit, action or proceeding, and (iii) waives any objection which Employee may
have to the laying of venue of any such suit, action or proceeding in any such
court. Employee also irrevocably and unconditionally consents to the service of
any process, pleadings, notices or other papers in a manner permitted by the
notice provisions of Section 16, hereof.

        14.    Term of Agreement.    The term of this Agreement shall be for
three years from the date hereof and shall be automatically renewed for
successive one-year periods unless the Company notifies Employee in writing that
this Agreement will not be renewed at least sixty days prior to the end of the
current term; provided, however, that (i) after a Change of Control during the
term of this Agreement, this Agreement shall remain in effect until all of the
obligations of the parties hereunder are satisfied, and (ii) this Agreement
shall terminate if, prior to a Change of Control, the employment of Employee
with the Company or any of its Subsidiaries, as the case may be, shall terminate
for any reason.

        15.    Successor Company.    The Company shall require any successor or
successors (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, by agreement in form and substance satisfactory to Employee, to
acknowledge expressly that this Agreement is binding upon and enforceable
against the Company in accordance with the terms hereof, and to become jointly
and severally obligated with the Company to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession or successions had taken place. Failure of the Company to
obtain such agreement prior to the effectiveness of any such succession shall be
a breach of this Agreement. As used in this Agreement, the Company shall mean
the Company as herein before defined and any such successor or successors to its
business and/or assets, jointly and severally.

        16.    Notice.    All notices and other communications required or
permitted hereunder or necessary or convenient in connection herewith shall be
in writing and shall be delivered personally or mailed by

7

--------------------------------------------------------------------------------




registered or certified mail, return receipt requested, or by overnight express
courier services, as follows:

        If to the Company, to:

Friendly Ice Cream Corporation
1855 Boston Road
Wilbraham, MA 01095

        With a copy to:

Office of the General Counsel
Friendly Ice Cream Corporation
1855 Boston Road
Wilbraham, MA 01095

        If to Employee, to:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

or to such other names or addresses as the Company or Employee, as the case may
be, shall designate by notice to the other party hereto in the manner specified
in this Section; provided, however, that if no such notice is given by the
Company following a Change of Control, notice at the last address of the Company
or to any successor pursuant to Section 16 hereof shall be deemed sufficient for
the purposes hereof. Any such notice shall be deemed delivered and effective
when received in the case of personal delivery, five days after deposit, postage
prepaid, with the U.S. Postal Service in the case of registered or certified
mail, or on the next business day in the case of overnight express courier
service.

        17.    Governing Law.    This Agreement shall be governed by and
interpreted under the laws of the Commonwealth of Massachusetts without giving
effect to any conflict of laws provisions.

        18.    Contents of Agreement, Amendment and Assignment.    

        (a)   This Agreement supercedes all prior agreements, sets forth the
entire understanding between the parties hereto with respect to the subject
matter hereof and cannot be changed, modified, extended or terminated except
upon written amendment executed by Employee and approved by the Board and
executed on the Company's behalf by a duly authorized officer; provided,
however, that except as stated in Section 4, this Agreement is not intended to
supercede or alter Employee's rights under any compensation, benefit plan or
program, unless specifically modified hereunder, in which Employee participated
and under which Employee retains a right to benefits. The provisions of this
Agreement may provide for payments to Employee under certain compensation or
bonus plans under circumstances where such plans would not provide for payment
thereof. It is the specific intention of the parties that the provisions of this
Agreement shall supercede any provisions to the contrary in such plans, and such
plans shall be deemed to have been amended to correspond with this Agreement
without further action by the Company or the Board.

        (b)   Nothing in this Agreement shall be construed as giving Employee
any right to be retained in the employ of the Company.

        (c)   All of the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and enforceable by the respective heirs,
representatives, successors and assigns of the parties hereto, except that the
duties and responsibilities of Employee and the Company hereunder shall not be
assignable in whole or in part by the Company.

        19.    Severability.    If any provision of this Agreement or
application thereof to anyone or under any circumstances shall be determined to
be invalid or unenforceable, such invalidity or

8

--------------------------------------------------------------------------------



unenforceability shall not affect any other provisions or applications of this
Agreement which can be given effect without the invalid or unenforceable
provision or application.

        20.    Remedies Cumulative; No Waiver.    No right conferred upon
Employee by this Agreement is intended to be exclusive of any other right or
remedy, and each and every such right or remedy shall be cumulative and shall be
in addition to any other right or remedy given hereunder or now or hereafter
existing at law or in equity. No delay or omission by Employee in exercising any
right, remedy or power hereunder or existing at law or in equity shall be
construed as a waiver thereof, including, without limitation, any delay by
Employee in delivering a Notice of Termination pursuant to Section 2 hereof
after an event has occurred which would, if Employee had resigned, have
constituted a termination following a Change of Control pursuant to Section 1 of
this Agreement.

        21.    Miscellaneous.    All section headings are for convenience only.
This Agreement may be executed in several counterparts, each of which is an
original. It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts.

        IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

    Friendly Ice Cream Corporation
 
 
By:
         

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

Witness
 


--------------------------------------------------------------------------------

Employee

9

--------------------------------------------------------------------------------




Schedule to Change of Control Agreement Relating to Change of Control


        The following is a list of the Company's employees who are party to the
Change of Control Agreement, the form of which is filed herewith:

John L. Cutter
Paul V. Hoagland
Lawrence A. Rusinko
Kenneth D. Green
Gregory A. Pastore
Garrett J. Ulrich
Timothy B. Hopkins

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.12



AGREEMENT
Schedule to Change of Control Agreement Relating to Change of Control
